 In the-Matterof LORD BALTIMORE FILLING STATIONS,INC.andGASSTATIONS' AND -PARKING ATTENDANTS L. U.997Case No. R-2487ORDER PERMITTING WITHDRAWAL OF PETITIONSeptember 3, 1941The Board having issued a Decision and Direction of Election,dated May 8, 1941,1 an Amendment to Direction of Election, datedMay 12, 1941,2 and a Supplemental Decision'and Direction of Run-off Election, dated June 20, 1941,3 in the above-entitled case, and,thereafter, theGas Station and Parking Lot Attendants, LocalUnion No. 997; International Brotherhood of Teamsters, A. F. of L.,having requested permission to withdraw the petition for investi-gation and certification of representatives, and the Board, on August25, 1941, having given due notice that on September 2, 1941, or assoon thereafter as might be convenient, it would permit the with-drawal of the said petition, unless sufficient cause to the contraryshould then appear, and no objections having been filed with theBoard,IT IS HEREBY ORDERED that the request of the petitioner for per-mission to withdraw its petition be, and it hereby is, granted, andthat the aforesaid case be, and-it hereby is, closed.131 N. L.R. B. 660.2 31 N. L.R. B. 664.3 32 N. L R. B. 96216135 N. L.R. B., No. 35.